Citation Nr: 1141079	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for degenerative joint and disc disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint and disc disease of the thoracolumbar spine and chronic thoracolumbar strain.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

It is noted that the merits of the Veteran's back disorder claims were characterized as "service connection for a back condition" in the May 2008 statement of the case.  In accordance with the holding in Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008) (holding that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered as separate and distinct claims), the issue of entitlement to service connection for a back condition has been recharacterized as two distinct issues on the title page.

In October 2008, the Veteran submitted a statement wherein he requested a personal hearing before a Veterans Law Judge, thereby amending his July 2008 formal appeal.  See 38 C.F.R. §§ 20.700(a), 20.703 (2011).  However, under the facts and circumstances of this case, the Board finds that there is no prejudice in adjudicating this matter without addressing the Veteran's hearing request as this decision constitutes a full grant of the benefits sought on appeal.  Thus, the claims will be adjudicated without further delay based upon all the evidence presently of record.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for recurring back pain was denied in an unappealed August 1968 decision.  

2.  The Veteran's claim of entitlement to service connection for chronic cervical myalgias, claimed as a back condition, was denied by an unappealed June 2004 rating decision.   

3.  Evidence received since the June 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for a back condition.   

4.  Resolving all doubt in the Veteran's favor, it is as likely as not that his degenerative joint and disc disease of the cervical spine was incurred in active service.

5.  Resolving all doubt in the Veteran's favor, it is as likely as not his degenerative joint and disc disease of the thoracolumbar spine and chronic thoracolumbar strain was incurred in active service.

6.  Resolving all doubt in the Veteran's favor, it is as likely as not that his developed bilateral hearing loss as a result of noise exposure during his active military service.

7.  Resolving all doubt in the Veteran's favor, it is as likely as not that his developed tinnitus as a result of noise exposure during his active military service.


CONCLUSIONS OF LAW

1.  The August 1968 decision denying the Veteran's claim of entitlement to service connection for recurrent back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 38 C.F.R. § 20.1103 (2011).

2.  The June 2004 rating decision denying the Veteran's claim of entitlement to service connection for chronic cervical myalgias, claimed as a back condition, is 

final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 38 C.F.R. 
§ 20.1103 (2011).

3.  Evidence received since the June 2004 rating decision is new and material such that the claim for entitlement to service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for entitlement to service connection for degenerative joint and disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

5.  The criteria for entitlement to service connection for degenerative joint and disc disease of the thoracolumbar spine and chronic thoracolumbar strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

6.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2011).

7.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision reopens the Veteran's claims of entitlement to service connection for a back disorder and grants service connection for degenerative joint and disc disease of the cervical spine, degenerative joint and disc disease of the thoracolumbar spine and chronic thoracolumbar strain, bilateral hearing loss, and tinnitus, the decision constitutes a complete grant of the benefits sought on appeal.  Therefore, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.


I.  New and Material Claim

In an August 1968 decision, the RO denied the Veteran's claim of entitlement to service connection for recurring back pain due to the lack of medical evidence showing a clinical diagnosis of a back disorder.  The Veteran did not appeal such decision and, therefore, it is final.

In June 2004, the RO denied entitlement to service connection for chronic cervical myalgias, claimed as a back condition.  The evidence at the time of that decision consisted of the Veteran's statements regarding his in-service injury and his VA treatment records.  The RO denied the claim on the basis that no permanent residual or chronic disability was shown by the evidence of record.  The Veteran did not appeal such decision and, therefore, it is final.

A prior unappealed final decision will be reopened and the former disposition reviewed if new and material evidence has been presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In support of the claim to reopen, the Veteran has submitted an examination report and medical opinion from a private chiropractic physician.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show both the existence of current upper and lower back disabilities and an etiological relationship between the Veteran's back disorders and his active military service.  As the additional evidence is both new and material, the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection Claims

The Veteran contends that he currently suffers from disorders of the upper and lower back due to a jeep accident in Vietnam that occurred sometime between April 1967 and August 1967.  The Veteran alleges that he was treated at a nearby field hospital in Bien Hoa and put on limited duty for a week after the accident.  He claims that he has experienced intermittent but continuous symptoms of back pain since that time.  The Veteran also contends that he currently suffers from bilateral hearing loss and tinnitus due to the noise from test firing his service rifle, particularly the M-14, during the first part of his tour in Vietnam, and from noise from incoming enemy mortar and rocket fire in July 1967.  Therefore, he claims that service connection is warranted for his back disorders.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Furthermore, the second and third Shedden/Caluza elements can be established under 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period or through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

In addition, service connection may be presumed for certain chronic diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Cervical and Thoracolumbar Spine Disorders

The Veteran has currently diagnosed disabilities of the cervical and thoracolumbar spine.  Specifically, in May 2008, a VA examiner diagnosed the Veteran with chronic thoracolumbar strain and minimal degenerative joint disease of the thoracolumbar spine.  The October 2007 examination report provided by the Veteran's private chiropractic physician shows diagnoses of a lumbar plexus disorder; chronic thoracic strain/sprain; cervical syndrome; radicular syndrome to the lower limbs; segmental dysfunction of the lumbar, thoracic, and cervical region; and osteoarthritis of the lumbar spine.

The Veteran's service treatment records show that he sustained a back injury from a Jeep accident in May 1967 and had symptoms of low back pain.  His service personnel records reflect that he served in the Republic of Vietnam from December 1966 to December 1967.  The Veteran has also submitted a number of consistent statements recounting the occurrence of this injury.  He is competent to testify to the nature of his in-service injury, and, as these statements are internally consistent and consistent with his service records, the Board finds that the statements about the in-service jeep accident and resulting back pain are credible.  See Grottveit, 5 Vet. App. at 93; Caluza, 7 Vet. App. at 511.  Therefore, the Veteran's service records and his competent and credible statements demonstrate that he suffered a back injury due to a Jeep accident in Vietnam in May 1967.  

In a January 2004 statement, the Veteran asserted that he has experienced intermittent and continuous back pain since military service.  VA treatment records dated from May 2004 also show that he reported intermittent back pain since the accident and a history of mild cervical pain for many years.  The Veteran is competent to testify to his symptoms of pain, and the Board finds that his statement is credible it is consistent with the both the history provided to his VA physician for purposes of treatment and the claim he filed in July 1968 showing complaints of recurring back pain.  Washington , 19 Vet. App. at 368-69; Hickson, 12 Vet. App. at 253.

In October 2007, following a thorough examination and review of the nature of the accident, the Veteran's medical history, his symptoms, and the x-rays, a private chiropractic physician determined that the Veteran had an old compression fracture at T4, as well as signs of advanced degenerative changes due to past trauma.  He explained that the injuries sustained by the Veteran can accelerate any normal degenerative changes of the spine prematurely, and that, therefore, the Veteran has advanced degenerative changes due to the injuries he sustained during his active military service.

In May 2008, the Veteran was provided with a VA orthopedic examination.  The examiner provided the opinion that the Veteran's thoracolumbar condition was not caused by or related to the in-service jeep injury as the Veteran "is now 74 years old" and there is no history of back pain in the record until recently.  No opinion was given with regard to any cervical spine disorder.  The examiner explicitly disagreed with the private opinion submitted by the Veteran's chiropractic physician because the Veteran was noted to have "multiple complaints, including the knees and a diagnosis of a cervical condition" such that his degenerative joint disease was more likely due to his age and not his injury in service.  The examiner also noted that the records only show one instance of treatment in service and that no residual back complaints were noted on his separation examination.  Furthermore, the examiner opined that the Veteran only exhibited minimal osteoarthritis and not advanced arthritis.

First, as noted by the Veteran in a July 2008 statement and October 2008 statement, he was born on March [redacted], 1945, such that he was 63, and not 74, years old at the time of the examination.  This inaccuracy is particularly relevant given that the reasoning that the examiner provided substantially concerned the Veteran's age.  Furthermore, the examiner did not account for the Veteran's report of recurring back pain at separation, as shown on his July 1968 claim, or his report of continuous symptoms since service.  Therefore, as the VA examiner's report is based on inaccurate facts and data and did not account for the Veteran's post-service report of recurring back pain or accounts of continuous symptomatology since service, the Board finds that the opinion provided by the VA examiner is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008), citing FED. R. EVID. 702; Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, the evidence of record shows a current diagnosis of degenerative joint and disc disease of the thoracolumbar and cervical spine and chronic thoracolumbar strain, an in-service back injury, and medical evidence linking the in-service back injury to the current diagnoses.  Furthermore, the medical evidence shows that the onset of the Veteran's back pain occurred in service, and competent and credible lay evidence shows continuous symptoms of back pain since service.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that service connection for degenerative joint and disc disease of the thoracolumbar and cervical spine and chronic thoracolumbar strain is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506; Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  

B.  Bilateral Hearing Loss and Tinnitus

The medical evidence shows that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  Specifically, in March 2007, a puretone audiometry graph showed auditory thresholds over 40 decibels at multiple relevant frequencies.  Additionally, a puretone threshold audiometry examination conducted by a VA audiologist in May 2008 also showed auditory thresholds over 40 decibels at multiple relevant frequencies.  The Veteran's private physician diagnosed tinnitus and, furthermore, the Veteran is competent to testify to symptoms of tinnitus.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Board notes that the VA audiologist declined to diagnose tinnitus, finding instead that the Veteran's noise complaints were "transient head noises" as the Veteran reported ear noise lasting less than a minute.  The VA audiologist explained that medical research shows that a diagnosis of tinnitus requires noise lasting at least five minutes.  However, this finding is outweighed by the diagnosis of the Veteran's private audiologist and the Veteran's treating VA physicians.  Specifically, an August 2007 audiological consultation reports "non-localizing periods tinnitus" a few times a month that lasts for minutes, and May 2008 treatment records also show a diagnosis of tinnitus.  Additionally, on other occasions the Veteran reported noise lasting longer than the time period noted by the VA audiologist and the specificity of the diagnosis recorded in the VA audiological consultation report demonstrates that that due consideration was given to the particulars of the Veteran's reported symptoms of ringing of the ears before a diagnosis of tinnitus was established.  Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus.

As the Veteran's DD-214 and other relevant service personnel records document his service in Vietnam with the 921st Engineering Group and the 20th Engineering Brigade and experience with the M-14 rifle, the Board finds that the Veteran was exposed to noise during service.

The Board observes that the Veteran's private physician provided the opinion that the Veteran currently suffers from tinnitus and sensorineural hearing loss due to noise induced trauma in military service.  In contrast, in May 2008, the VA examiner provided the opinion that the Veteran's bilateral hearing loss is less likely than not related to his active military service as his audiogram at discharge showed normal hearing with no threshold shifts from the audiological data recording at entry.  Therefore, the examiner concluded that Veteran's hearing loss must have some other etiology, as a 2005 Institute of Medicine study found that the effects of noise on hearing ceases upon removal from the source of the noise.

Where there are differing medical opinions, the Board will weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez, 22 Vet. App. at 300; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens, 7 Vet. App. at 433.  

Here, the Board notes that the VA examiner is a Doctor of Audiology and the Veteran's private physician is an otolaryngologist, Board-certified by the American Board of Otolaryngology, which requires a medical degree and several years of surgical residency training.  Therefore, the Board finds that the otolaryngologist has a greater degree of relevant expertise than the VA examiner, who holds an entry-level professional degree.  Given that the examiner's opinion relies on the interpretation of a medical study, the Board finds that the relative degree of expertise of the VA audiologist and the private otolaryngologist is of particular relevance in this matter as the additional training and education of the otolaryngologist balances the audiologist's reliance on the study by the Institute of Medicine.  As such, the Board finds that the etiological evidence is at least in equipoise such that any doubt must be resolved in the Veteran's favor.

Therefore, as the evidence of record shows a diagnosis of bilateral hearing loss in accordance with 38 C.F.R. § 3.35, a diagnosis of tinnitus, noise exposure from rifle and artillery fire in service, and an etiological relationship between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and the noise exposure in service, service connection for such disorders is warranted.  See 38 C.F.R. §§ 3.303, 3.385; Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  
 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened. 

Service connection for degenerative joint and disc disease of the cervical spine is granted. 

Service connection for degenerative joint and disc disease of the thoracolumbar spine and chronic thoracolumbar strain is granted. 

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


